Citation Nr: 1640936	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971 in the U.S. Army, including in combat in the Republic of Vietnam from September 1970 to November 1971, and from October 1972 to October 1974 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder (which were characterized as a single service connection claim for PTSD).  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in July 2008.  A Travel Board hearing was held at the RO in December 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having persistent depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, are as stated on the title page of this decision.

In June 2011, May 2014, and in January 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his psychiatric disabilities and obtain an addendum opinion concerning the contended causal relationship between these disabilities and active service.  The requested examination occurred in August 2011 and the requested addendum opinion was obtained in March 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in-country in the Republic of Vietnam between September 1970 and October 1971 and his military occupational specialty (MOS) was field artillery; thus, his in-service stressor of being exposed to incoming enemy mortar, artillery, and sniper fire while in Vietnam is substantiated.  

2.  The record evidence shows that the Veteran does not experience current disability due to PTSD which could be attributed to active service.

3.  The record evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include persistent depressive disorder, is not related to active service or any incident of service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  An acquired psychiatric disability other than PTSD, to include persistent depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2004, February 2008, and in July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed disabilities are related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  And, as noted in the Introduction, an addendum opinion was obtained in March 2016 regarding the contended etiological relationships between the Veteran's claimed PTSD and acquired psychiatric disability other than PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations and opinion of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD, to include persistent depressive disorder (which he characterized as depression) during active service.  He specifically contends that in-service stressors during his Vietnam combat service caused or contributed to his claimed PTSD.  He also specifically contends that he has experienced continuous depression since his service separation.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD and an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran specifically contends that in-service stressors during his Vietnam combat service caused or contributed to his claimed PTSD.  The record evidence indicates that, although the Veteran's in-service stressors are consistent with the facts and circumstances of his active combat service in the Republic of Vietnam, he does not experience any current disability due to PTSD which could be attributed to active service or any incident of service, to include his claimed in-service stressors.  A review of the Veteran's April 2008 VA Form 21-0781 indicates that he reported receiving incoming enemy mortar, artillery, and sniper fire while serving in-country in the Republic of Vietnam between October 1970 and September 1971 as his in-service stressor.  The Veteran subsequently identified being involved in a traffic accident on Highway 1 in Vietnam where the truck he was driving crashed in to a truck carrying Vietnamese civilians, killing and injuring many of them, as his in-service stressor on a June 2008 statement.  The Veteran reiterated his experience of being assigned to units which received incoming enemy mortar and artillery fire while serving in-country in the Republic of Vietnam between October 1970 and September 1971 as his in-service stressor on a July 2008 VA Form 21-0781.  A review of the Veteran's available service personnel records confirms that he served in-country in the Republic of Vietnam between September 1970 and October 1971.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  These records also show that his military occupational specialty (MOS) was Field Artillery.  The Board notes here that the Veteran's claimed in-service stressor of being involved in a traffic accident which killed or injured Vietnamese civilians while he was serving in-country in Vietnam is incapable of corroboration because the Joint Services Records Research Center (JSRRC) does not maintain records involving civilian casualties.  Having reviewed the record evidence, the Board concludes that the Veteran's claimed in-service stressor of experiencing incoming enemy mortar, artillery, and sniper fire while in-country in the Republic of Vietnam occurred because what he reported is consistent with the facts and circumstances of his honorable active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f). 

Although the Veteran's claimed in-service stressor occurred while he was in-country in Vietnam, the evidence does not show that he experiences current disability due PTSD which is attributed to active service.  For example, a review of the Veteran's available service treatment records shows no complaints of or treatment for mental health issues at any time during his active service, including while he was in-country in Vietnam.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The post-service evidence also does not support finding that the Veteran currently experiences disability due to PTSD which is attributable to active service.  For example, on VA examination in March 2005, no relevant complaints were noted.  The VA examiner stated, "The foremost symptoms that the Veteran demonstrated for the present testing and interview were symptoms of substance abuse."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported using crack and marijuana the day before his VA examination.  He rated his current symptoms as 9/10 (with 10/10 being "the most severe symptoms he has ever experienced").  The Veteran reported a multitude of claimed in-service stressors, including coming under enemy fire while in Vietnam.  He had been married 3 times and had a poor relationship with his current fiancé.  He had 2 children but never saw them and had no friends.  "He is paranoid and distrustful of people in general.  He denied having any leisure pursuits.  He has a lifetime history of using alcohol and street drugs since he was 18 years old."

Mental status examination of the Veteran in March 2005 showed he "had difficulty focusing on the questions...during the interview...[and] frequently lost track of what [was] asked.  He even went to sleep in the middle of his own sentences.  He believes that his fiancé is trying to harm him with voodoo."  He reported hearing "gibberish that others do not hear.  He cannot understand the content of the gibberish, especially at night before he goes to sleep."  He also reported suicidal and homicidal thoughts but no intent or plan.  He maintained basic hygiene, activities of daily living, full orientation, and mumbled and tangential speech, he had no symptoms of panic attacks, and he reported depressed mood and impulsive behavior "in regard to gambling and spending money excessively," and reported frequent sleep onset insomnia and nightmares.  The VA examiner concluded, "I found it impossible to determine whether the Veteran has symptoms of PTSD because in all cases where his test instruments had validity scales, his test results were invalid based on his elevated scores on validity scales."  This examiner also concluded, "In general on all of the present psychometric tests [the Veteran] probably over reported psychopathology.  He does not appear to be a good informant about his experiences or his symptoms."  This examiner further concluded:

There is no clear linkage between the Veteran's posttraumatic symptoms and his changes in impairment of functional status and quality of life described previously in this report.  The Veteran was so impaired by his substance abuse at the time of [this] examination that it is impossible to determine how much his observed impairment may have [been] due to posttraumatic stress symptoms.

In a May 2005 VA outpatient treatment note, a VA clinician stated that he had reviewed the Veteran's VA treatment progress notes and did not "find [a] diagnosis of PTSD from any provider reviewed."  This VA clinician subsequently concluded again in June 2006 following another detailed review of the Veteran's VA outpatient treatment records that "there has not been support for the diagnosis of PTSD...Some staff have commented that his behaviors while in treatment also have not been consistent with individuals with PTSD."  This VA clinician noted that the Veteran's only reported in-service stressor concerned a truck accident while he was in-country in Vietnam in which multiple Vietnamese civilians were killed or injured.

In a July 2008 letter, a VA social worked stated that the Veteran's diagnoses included "PTSD by history."

On VA PTSD examination in August 2011, the Veteran denied experiencing any psychiatric symptoms in the previous year.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported serving in combat in Vietnam and witnessing several in-service stressors.  He also reported that he was single, never married, and had no biological children.  It was noted that the Veteran "does nothing most of the time."  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately dressed, persistent mannerisms, spontaneous speech, intact attention, full orientation, racing thought process, unremarkable thought content, no delusions or hallucinations, reported initial and middle insomnia, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, fair impulse control, mildly impaired remote memory, and an ability to maintain minimum personal hygiene.  A history of excessive alcohol use and "an extensive history of recreational and street drugs" was noted.  The VA examiner stated that the Veteran's psychometric testing was invalid "due to validity and reliability scores."  This examiner also stated, "There was no objective clinical evidence to support the clinical presence of PTSD."  There was no Axis I diagnosis.

In a May 2012 VA outpatient treatment note, a VA clinician stated that the "Veteran was a Viet Nam Veteran but feels he does not have PTSD but if the [symptoms] worsen and he feels like he should be seen for PTSD he is going to let Mental Health know."

VA PTSD screen in March 2013 was negative.

On VA examination in March 2016, the Veteran's complaints included nightmares (although he was unable to recall their content or frequency), increased social isolation, and "decreased social activities which require being in large groups, such as attending church." The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, since his August 2011 VA examination, he continued to live alone in an apartment.  He saw his sister once or twice a week and spoke to her on the phone two or three times a week.  He denied any romantic relationships since 1983 and had no children.  He reported having 1 friend and enjoyed fishing "typically alone."  He also reported being sober from alcohol for "more than two years" and denied using street drugs since his August 2011 VA examination.  Mental status examination of the Veteran showed he was casually but appropriately dressed, good grooming and hygiene, no psychomotor or gait abnormalities, eye contact and speech within normal limits, reported racing thoughts "all the time...though he did not evidence behaviors or signs typically associated with such symptoms during the examination," reported anxiety, decreased energy, and difficulty sleeping without taking prescription medications for sleep disturbances, no suicidal or homicidal ideation, no delusions, full orientation, intact memory, attention, and concentration, and fair judgment and insight.  The VA examiner stated:

With regard to symptoms associated with a possible diagnosis of PTSD, [the Veteran] reported that he experiences nightmares when directly asked about such symptoms, but reported that he cannot recall their content, and that they only occur "every once in a great while, every blue moon."  He emphasized several times that he has become more isolated because he "can't deal with society," and that he has decreased social activities which require being in large groups, such as attending church, because he "don't like mingling with the people," but did not report any other symptoms associated with a diagnosis of PTSD (e.g., other behaviors which might be indicative of avoidance of trauma-related stimuli, arousal symptoms, negative cognitions/affect, or re-experiencing symptoms).  His reported difficulties which he attributed to PTSD are opined to be the product of depressive symptoms (e.g., anhedonia, lack of interest, sleep disturbance) instead.

The VA examiner also stated:

In response to direct questioning, [the Veteran] reported that he experiences auditory hallucinations (i.e., the voices of his deceased mother and father), when he "reflect[s] on [memories of his parents]," but denied any other auditory hallucinations.  His description of these phenomena was not atypical of the experience of many individuals who have lost loved ones, and these experiences are not the product of a psychotic disorder, in the opinion of this examiner.  The Veteran reported, in response to direct questioning, that he experiences visual hallucinations of 'people coming out of your closet, people under your bed talking to you, people standing outside your window talking to you.'  His description of these symptoms, however, was inconsistent with the usual presentation of symptoms of psychosis, and he evidenced no signs which typically accompany psychotic symptoms (e.g., responding to internal stimuli, disorganized speech, unusual behavior).  The Veteran [also] denied other symptoms of psychosis.

The March 2016 VA examiner concluded:

In this examiner's opinion, the Veteran does not presently meet diagnostic criteria for PTSD.  The Veteran does not report re-experiencing symptoms, nor evidence signs consistent with such symptoms (e.g., intrusive memories/thoughts of the traumatic event, distressing dreams with trauma-related content, dissociative reactions [e.g., flashbacks], psychological distress at exposure to trauma-related stimuli, marked physiological reactions to internal/external cues related to trauma).  Likewise, he does not report symptoms of, nor evidence signs consistent with, avoidance of trauma-related stimuli.  Although the Veteran reports that he has a lack of interest in previously-enjoyable activities, and does not like to "mingle" with others, such as at church, these symptoms are not connected to any military-related trauma, and are better accounted for/conceptualized as symptoms of depression, in the opinion of this examiner.  The Veteran also does not report trauma-induced symptoms of negative cognitions/mood (e.g., exaggerated or negative beliefs about oneself, the world, etc., "survivor guilt," etc), nor does he report symptoms, or evidence signs of arousal associated with a PTSD diagnosis (e.g., irritable behavior/angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration).  The Veteran does report sleep disturbance, though these symptoms appear better accounted for/conceptualized as the product of mood disturbance associated with depression, rather than symptoms of PTSD, and are presently adequately controlled by prescribed medications (when the Veteran is compliant with such medications), per the Veteran's report during this examination.

The VA examiner opined that it was less likely than not that the Veteran's claimed PTSD was related to active service.  In addition to the extensive rationale discussed above, the VA examiner's rationale was that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.

The Veteran contends that he incurred PTSD during active service as a result of in-service stressors experienced while in-country in Vietnam.  He also contends that he experienced continuous disability due to PTSD since his service separation.  The record evidence does not support his assertions regarding in-service incurrence of PTSD, although the occurrence of his claimed in-service stressor of being subjected to enemy mortar, artillery, and sniper fire while in-country in Vietnam has been substantiated.  The evidence also does not support the Veteran's assertions of continuity of PTSD symptomatology since service or the existence of current disability due to PTSD which could be attributed to active service.  It shows instead that, although the Veteran continues to complain of what he asserts is PTSD symptomatology, he does not meet the diagnostic criteria for a diagnosis of PTSD which could be attributed to active service or any incident of service.  The August 2011 VA examiner specifically found "no objective clinical evidence to support the clinical presence of PTSD."  The Veteran himself reported to a VA clinician in May 2012 that he did not think he had PTSD but would seek medical treatment if he thought he had this disability.  A VA PTSD screen in March 2013 was negative.  Critically, following an extensive review of the record evidence and a thorough examination, the March 2016 VA examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and it was less likely than not that the Veteran's claimed PTSD was due to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for PTSD.  Thus, the Board finds that service connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder.  The Veteran contends that he incurred persistent depressive disorder (which he characterized as depression) during active service and experienced continuous depression symptoms since service.  He alternatively contends that his current persistent depressive disorder (or depression) is related to service.  The record evidence does not support his assertions regarding an etiological link between his current acquired psychiatric disability other than PTSD (variously diagnosed as dysthymia or persistent depressive disorder) and active service.  It shows instead that, although the Veteran has been diagnosed as having persistent depressive disorder since service separation, it is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show no complaints of or treatment for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder.  It shows instead that, although the Veteran currently experiences an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, it is not related to active service.  For example, on VA outpatient treatment in July 2002, the Veteran's complaints included worsening sleep and suicidal ideation.  The Veteran denied any history of suicide attempts.  He reported a history of occasional alcohol and drug abuse.  Mental status examination of the Veteran showed he had good eye contact, casually dressed, poor hygiene, body odor, no movement abnormalities, normal speech, linear and goal-directed thought process, reported suicidal ideation and auditory hallucinations, no delusions, full orientation, and poor insight and judgment.  The Axis I diagnoses included adjustment disorder.  The Veteran was admitted to the psychiatric ward for suicidal ideation and worsening depression.

A VA Mental Health Services Treatment Plan for the Veteran dated in December 2002 indicates that his Axis I diagnoses included polysubstance/depression not otherwise specified.

On VA outpatient treatment in December 2003, the Veteran's complaints included "feeling exhausted a lot and tired easily but then states that it may be due to the dates he goes on and laughs; reported that he is under a lot of stress lately along [with] the financial issues."  Mental status examination of the Veteran showed good eye contact, casually and appropriately dressed, good hygiene, normal psychomotor activity, no movement abnormalities, normal speech, linear and goal-directed thought process, no suicidal or homicidal ideation, full orientation, and fair insight and judgment.  The Axis I diagnoses included a history of rule-out psychotic disorder due to substance abuse.

On private psychological evaluation in October 2004, it was noted that the Veteran's psychometric testing results "POTENTIALLY INVOLVE CONSIDERABLE DISTORTION AND ARE UNLIKELY TO BE AN ACCURATE REFLECTION OF THE [Veteran's] OBJECTIVE CLINICAL STATUS."  (Emphasis in original.)  The private clinician noted that the Veteran's psychometric testing results also "may overrepresent or exaggerate the actual degree of psychopathology."  He also stated repeatedly that much of what the Veteran reported regarding his psychiatric symptomatology was "at a level of severity that is uncommon even in clinical samples."  This clinician finally presented a list of hypothetical diagnoses for the Veteran based on what he reported at this evaluation.  These hypothetical diagnoses included schizophrenia, paranoid type, unspecified, single episode major depressive disorder, schizoaffective disorder, somatization disorder, rule-out bipolar disorder, generalized anxiety disorder, cognitive disorder, not otherwise specified, and malingering.

Following VA examination in March 2005, the Axis I diagnoses included anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

In a lengthy letter dated in June 2006 and included in the Veteran's VA outpatient treatment records, his VA treating psychologist reviewed his psychiatric treatment records in detail.  Following this review, the VA psychologist stated, "It is important to note that virtually all examinations [of the Veteran] by providers do NOT include a diagnosis of psychosis" with the only exception being the Veteran's emergency psychiatric admission in July 2002 (discussed above).  "Interviews with [the] Veteran since mid-2005 to present also have not supported a diagnosis of psychosis or schizophrenia."  This psychologist concluded that the Veteran's Axis I diagnoses included anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

On VA outpatient treatment in July 2008, the Veteran's complaints included nightmares twice a week, easy irritability, and an easy startle response.  "When asked to just tell me his symptoms and not wait for me to ask specific questions he could not" do that.  The Veteran had been sober from alcohol for 6 months.  Mental status examination of the Veteran showed he was casually dressed, well groomed, good eye contact, a "hint of oral movements around mouth," logical and goal-directed conversation, fair judgment and insight, and no suicidal or homicidal ideation.  The Axis I diagnoses included anxiety disorder, not otherwise specified, and dysthymic disorder.

In a July 2008 letter, a VA social worker confirmed that the Veteran's diagnoses included depression.

On VA outpatient treatment in December 2008, the VA clinician stated, "[The Veteran] has consistently focused on issues of compensation and today is no different."  This clinician also stated, "[The Veteran] experiences depression characterized by difficulty getting to sleep (although [he] sleeps most of the day every day) and low mood and low motivation to meet other people.  He reports that he's lonely and he wants a job to be able to hang around 'normal people' and meet them."  When asked if he was trying to exaggerate his symptoms, the Veteran said he was.  Mental status examination of the Veteran showed he was well-groomed, casually dressed, good eye contact, logical and goal-directed conversation, fair judgment and insight, and no suicidal or homicidal ideation or auditory or visual hallucinations.  The Axis I diagnoses included depressive disorder, not otherwise specified, and rule-out malingering "to obtain services."

In July 2011, the Veteran complained of difficulty sleeping.  He stated that he was doing well "with his mood overall.  Every once in a while he will kind of get a little bit depressed."  Mental status examination of the Veteran showed full orientation, mild anxiety, some socially appropriate smiling, good eye contact, normal speech, no suicidal or homicidal ideation, and no delusions or hallucinations.  The Axis I diagnosis was psychosis, not otherwise specified, "in remission on low dose of Seroquel."

Following VA examination in March 2016, the VA examiner opined that, with respect to the Veteran's prior diagnoses of depression:

The Veteran's current depressive symptoms, as described by the Veteran during this examination, and based upon record review completed by this examiner as part of the current examination, do not follow a consistent enough course/cycle to merit a diagnosis of major depressive disorder.  Specifically, the Veteran denied that he has experienced a two month period without depressive symptoms in the last two years, which would be required for a diagnosis of major depressive disorder.  His symptoms do follow a course consistent with, and meet criteria for, Persistent Depressive Disorder, however.  Therefore, a diagnosis of Depressive Disorder Not Otherwise Specified, would also not be warranted, based upon his current presentation, as another depressive disorder accounts for his symptoms.  Additionally, it is the opinion of this examiner that although one or more general medical conditions may contribute to current depressive symptoms, other psychosocial stressors are also contributed to his symptoms at present, rendering a diagnosis of major depressive disorder due to a general medical condition inappropriate at this time.  Therefore, the diagnoses of major depressive disorder, major depressive disorder due to a general medical condition, or depressive disorder NOS are considered INVALID, in favor of a diagnosis of Persistent Depressive Disorder, at this time.

The March 2016 VA examiner then opined, with respect to the Veteran's prior diagnosis of dysthymic disorder, that he agreed with this diagnosis.  He stated:

[T]he Veteran's symptoms (depressed mood for most of the day, for more days than not, for at least two years; insomnia; and low energy, meet criteria for Persistent Depressive Disorder (previously called dysthymia/dysthymic disorder). Additionally, the Veteran has reported benefits from psychotropic medications designed to treat such symptoms, when he takes such medications consistently. Other symptoms reported by the Veteran (e.g., lack of interest in/pleasure from previously enjoyable activities, episodes of tearfulness, racing thoughts regarding negative personal experiences such as loss of loved ones and financial difficulties) would also be consistent with a diagnosis of Persistent Depressive Disorder. Therefore, such a diagnosis is opined by this examiner to be VALID at this time.

This examiner then opined that it was less likely than not that the Veteran's acquired psychiatric disability other than PTSD (which he diagnosed as persistent depressive disorder) was related to active service.  The rationale for this opinion was:

The Veteran's current condition and resultant symptoms (e.g., depression, episodes of tearfulness, racing thoughts, sleep disturbance, decreased energy, anhedonia, lack of interest in activities and relationships with others) are, in the opinion of this examiner, presently exacerbated by recent psychosocial stressors (e.g., poor physical health, inability to work, financial difficulties, loss of loved ones), rather than any traumatic or other events experienced during his military service.

The March 2016 VA examiner then concluded that, because the Veteran had not reported sufficient symptoms, a diagnosis of anxiety disorder was not warranted.  The rationale for this opinion was:

Transient anxiety symptoms, such as those described by the Veteran during this examination (e.g., racing thoughts, apprehension regarding financial stressors and medical conditions) are commonly reported among individuals with depressive disorders, and it is opined that the Veteran's current symptoms are best accounted for by such a diagnosis, rather than a stand-alone anxiety disorder diagnosis.

The examiner then opined that a diagnosis of adjustment disorder with mixed anxiety and depressed mood was not valid for the Veteran's psychiatric problems.  The rationale for this opinion was:

[T]he Veteran's depressive symptoms are, in the opinion of this examiner, more severe than those typically seen in an adjustment disorder.  Additionally, the Veteran's symptoms have persisted for a longer period of time than would be expected if they were the product of an adjustment disorder.  The Veteran's symptoms are also noted to have continued despite intermittent improvements with regard to psychosocial stressors, though current stressors do seem to have exacerbated his anxiety and depressive symptoms.

The March 2016 VA examiner finally opined that a diagnosis of psychosis, not otherwise specified, was not valid for the Veteran's psychiatric problems.  The rationale for this opinion was:

The Veteran did not report symptoms of, nor evidence signs of, a psychotic disorder of any kind during the current examination.  The Veteran reported auditory hallucinations of the voices of his deceased parents; however, his description of such was consistent with patients' frequent descriptions of non-psychotic hallucinations, and he evidenced no other signs of psychosis during the current examination (e.g., responding to internal stimuli, unusual behavior, disorganized speech).  Furthermore, the Veteran did not evidence delusional ideation, nor report any other symptoms consistent with a psychotic disorder, including beliefs that others are conspiring against or threatening him, beliefs that he has special abilities or powers, hallucinations of any other sensory modality, beliefs that he can read or control the minds or thoughts or others or that others can read or control his mind or thoughts, or that he receives messages of personal significance from the television or radio.

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service or, alternatively, his current acquired psychiatric disability other than PTSD is related to active service.  The record evidence does not support his assertions of in-service incurrence or an etiological link between his current acquired psychiatric disability other than PTSD (diagnosed as persistent depressive disorder) and active service.  The Board acknowledges that the Veteran has been treated as an inpatient and outpatient for multiple acquired psychiatric disabilities since his service separation.  The record evidence also persuasively suggests that the Veteran's lifelong history of alcohol and substance abuse contributed to or aggravated his post-service acquired psychiatric disabilities.  The March 2016 VA examiner provided a thorough and comprehensive negative nexus opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability other than PTSD, to include persistent depressive disorder, and active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD and an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (flashbacks and nightmares) and an acquired psychiatric disability other than PTSD (depression and difficulty sleeping) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD or an acquired psychiatric disability other than PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, cannot be deemed credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD or an acquired psychiatric disability other than PTSD for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1974) and initial reported symptoms related to PTSD when examined for VA adjudication purposes in March 2005 (a 31-year gap).  The Board also emphasized the multi-year gap between the Veteran's final discharge from active service in 1974 and initial reported symptoms related to an acquired psychiatric disability other than PTSD in July 2002 (a 28-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current disability due to PTSD and no etiological link between the Veteran's current acquired psychiatric disability other than PTSD, to include persistent depressive disorder, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  Accordingly, service connection for PTSD or an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, is not warranted. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include persistent depressive disorder, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


